Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, March 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My dear daughter
March 1816



I always like to send to every one some token of remembrance by writing to each, altho, I á derth of Subjects at the present day will not afford matter for amusement; a Letter upon Literary subjects, is not wanted in a country which abounds in every work of the kind, but as I do not consider, myself capable of being a reviewer—I shall only speak my private opinion, many of the modern writers have been much read and admired in America—none more than the writings of Scott & Lord Byron—of the last—he has a wild excentrick imagination—Some touching & pathetic strokes of oration & genius—but he is sarcistic gloomy malicious envious & unprincipled a Man neither capable of love or friendship—his genius is abortive and his tallents misapplied—such is my opinion of his Lordship & his writings—for mr. Scott I have much more respect, and a much higher opinion—in His Letters to his kinfellow, there is much of Benevolence & the niche of humane kindness—His other writings are all pure & chast, and as a picture of the manners of the periods to which he introduces his readers—may be considerd in the light of true History, embelished by fancy,—. We have a letter publishd as coming from the mediteranian descriptive of the manners & dress of the princess of Wales, which would do for a chapture sîc Romance as well as any we meet with & upon what principle is a devorce sought for by—according to her own account—and the English critics I presume will not question it. she might request a devorce as to any future Heirs from the  P. th —I beleive he has long ago put it out of his power to produce one—



